UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7140



ROLAND LEE WILLIAMS,

                                            Plaintiff - Appellant,

          versus


SHERIFF'S DEPARTMENT, Onslow County,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-358-5-BO-3)


Submitted:   November 20, 1997         Decided:     December 18, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roland Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Williams v. Onslow County Sher-
iff's Dep't, No. CA-97-358-5-BO-3 (E.D.N.C. July 28, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2